              Case 4:19-cv-05021-RMP       ECF No. 103   filed 03/17/21   PageID.1382 Page 1 of 11




                                                                                        Allison L. Murphy
                                                                             E-Mail: amurphy@groffmurphy.com


                                                 March 17, 2021

              VIA ECF
              The Honorable Rosanna M. Peterson
              U.S. District Court, Eastern District of Washington
              Thomas S. Foley United States Courthouse
              920 West Riverside Ave, Room 840
              Spokane, WA 99201

                       Re:   United States of America v. Mission Support Alliance
                             LLC et al.;
                             No. 4:19-CV-5021-RMP (E.D. Wash.)

              Dear Judge Peterson:

                    On behalf of Defendant Mission Support Alliance, LLC (“MSA”), I write to
              bring to the Court’s attention a recent development in the administrative appeal,
              stayed since September 2016, pending before the U.S. Civilian Board of Contract
              Appeals (“CBCA”). See Mission Support Alliance, LLC v. U.S. Department of
              Energy, CBCA Nos. 5095, 6685 (Lester, J.) (“CBCA Action”).

                     On January 19, 2021, MSA notified the Court that the government had
              moved for a “limited dissolution of the stay” in the CBCA Action for the CBCA to
              decide whether the services provided to MSA by Lockheed Martin Services, Inc.
              pursuant to a subcontract for information technology services were commercial
              items under the FAR. See ECF No. 100. MSA notified the Court that it opposed
              this request, and attached copies of the Parties’ briefing before the CBCA. Id.
              MSA also committed to notify the Court immediately of any ruling by the Board.

                     On March 16, 2021, the CBCA issued an Order Denying Respondent’s
              Motion to Lift the Stay of Proceedings for a Limited Purpose. The CBCA found
              that “[b]ecause the issue that DOE wants the Board to decide is clearly at issue in
              the litigation before the district court, and because the district court has not
              requested that the Board consider the issue to assist the district court in resolving



33560 004 ec17jj01f4.001     .001
              Case 4:19-cv-05021-RMP      ECF No. 103    filed 03/17/21   PageID.1383 Page 2 of 11


              Thomas S. Foley United States Courthouse
              Hon. Rosanna Malouf Peterson
              March 17, 2021
              Page 2


              its case, we deny DOE’s motion. The existing stay of proceedings in these appeals
              remains in place.”

                       Enclosed is a copy of the CBCA’s Order.



                                                 Very truly yours,
                                                 GROFF MURPHY PLLC

                                                s/ Allison L. Murphy
                                                 Allison L. Murphy

              Enclosure(s)
                - CBCA’s March 16, 2021 Order

              cc:      All Counsel of Record (via ECF)




33560 004 ec17jj01f4.001    .001
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1384 Page 3 of 11




                                          ATTACHMENT 1
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1385 Page 4 of 11
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1386 Page 5 of 11
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1387 Page 6 of 11
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1388 Page 7 of 11
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1389 Page 8 of 11
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1390 Page 9 of 11
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1391 Page 10 of 11
Case 4:19-cv-05021-RMP   ECF No. 103   filed 03/17/21   PageID.1392 Page 11 of 11
